DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities: “the cliff based on aa position” is suggested to read as “the cliff based on a position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. Patent 8,599,259 B2).
With regards to Claim 1, Sato discloses a vehicle [Figures 1-11] including:
A lamp (18, 20) configured to irradiate lighting to a ground;
A camera (26) configured to capture an image of the lighting irradiated to the ground to obtain information on a form of the lighting of the lamp [note Abstract];
A controller (30-32, 42, 44) configured to determine at least one of the form of the ground to which the lighting is irradiated and whether an obstacle exists on the ground to which the lighting is irradiated [Column 5, Lines 15-39].
With regards to Claim 2, Sato discloses the lamp (18, 20) is configured to irradiate the lighting to the ground in a predetermined form [note Figures 1-11], and wherein the controller (30-32, 42, 44) is configured to determine that the form of the ground to which the lighting of a region which is not obtained is irradiated at least one of a drain way and a cliff when the form of the obtained lighting of the lamp is a portion of a region of the predetermined form and a form of a remaining lighting region of the lighting except the portion of the region is not obtained [note Figures 4-11].
With regards to Claim 3, Sato discloses upon determining that an area of the obtained lighting of the lamp is less than or equal to a predetermined area [e.g., (22a) or (24a)], the controller (30-32, 42, 44) is configured to determine that the form of the lighting of the lamp is the portion of the region of the predetermined form [note Figures 1-11].
With regards to Claim 4, Sato discloses upon determining that the form of the obtained lighting of the lamp is distorted, the controller (30-32, 42, 44) is configured to determine that a ground form of a distorted lighting region is at least one of curb and the obstacle and a position of at least one of the curb and the obstacle is higher than the ground to which the lighting is irradiated [note Figures 1-11].
With regards to Claim 5, Sato discloses upon determining that the form of the obtained lighting of the lamp is divided by the at least one of the curb and the obstacle and lengths of points at which the divided regions of the lighting intersect the curb or the obstacle are different from each DB2/ 37645899.320other, the controller (30-32, 42, 44) is configured to determine that predetermined regions of the lighting irradiated from the lamp are irradiated to the ground and remaining regions except the predetermined regions are irradiated to the curb or the obstacle so that the form of the lighting is distorted [note Figures 1-11].
With regards to Claim 6, Sato discloses the controller (30-32, 42, 44) is configured to divide the lighting region irradiated to the ground into a predetermined number [e.g., (22, 24)] and is configured to determine a relative position of the vehicle with respect to at least one of the drain way and the cliff based on a position of a region where the form of the lighting region is not obtained among the divided regions [note Figures 1-11].
With regards to Claim 7, Sato discloses the controller (30-32, 42, 44) is configured to divide the lighting region irradiated to the ground into a predetermined number [e.g., (22, 24)] and is configured to determine a relative position of the vehicle with respect to at least one of the curb and the obstacle based on a position of a region where the form of the lighting region is distorted among the divided regions [note Figures 1-11].
With regards to Claim 8, Sato discloses upon determining that the form of the obtained lighting of the lamp coincides with the predetermined form, the controller (30-
With regards to Claim 9, Sato discloses the lamp and the camera are mounted on a side mirror of the vehicle [note (12, 16)].
Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. Patent 8,599,259 B2).
With regards to Claim 10, Sato discloses a vehicle control method [Figures 1-11] including:
Irradiating lighting of a lamp (18, 20) to a ground;
Photographing the lighting irradiated to the ground to obtain information on a form of the lighting of the lamp (26); and
Determining, by a controller (30-32, 42, 44), at least one of the form of the ground to which the lighting is irradiated and whether an obstacle exists on the ground to which the lighting is irradiated, based on the information on the obtained form of the lighting of the lamp [note Figures 1-11 and Column 5, Lines 15-39].
With regards to Claim 11, Sato discloses the irradiating of the lighting to the ground includes irradiating the lighting to the ground in a predetermined form [note Figures 1-11], and wherein the determining of the form of the ground to which the lighting is irradiated includes determining that the form of the ground to which the lighting of a region which is not obtained is irradiated is at least one of a drain way and a cliff when the form of the obtained lighting of the lamp is a portion of a region of the 
With regards to Claim 12, Sato discloses upon determining that an area of the obtained lighting of the lamp is less than or equal to a predetermined area [e.g., (22a) or (24a)], the form of the lighting of the lamp is determined to be a portion of the region of the predetermined form [note Figures 1-11].
With regards to Claim 13, Sato discloses the determining of whether the obstacle exists on the ground to which the lighting is irradiated includes determining that when the form of the obtained lighting of the lamp is distorted, a ground form of a distorted lighting region is at least one of curb and the obstacle and a position of the at least one of a curb and the obstacle is higher than the ground to which the lighting is irradiated [note Figures 1-11: (30-32, 42, 44)].
With regards to Claim 14, Sato discloses the determining that the form of the lighting is distorted includes determining that when the form of the obtained lighting of the lamp is divided by the at least one of the curb and the obstacle and lengths of points at which the divided regions of the lighting intersect the curb or the obstacle are different from each other, predetermined regions of the lighting irradiated from the lamp are irradiated to the ground and remaining regions other than the predetermined regions are irradiated to the curb or the obstacle so that the form of the lighting is distorted [note Figures 1-11: (30-32, 42, 44)].
With regards to Claim 15, Sato discloses dividing the lighting region irradiated to the ground into a predetermined number [e.g., (22, 24)], wherein a relative position of a vehicle with respect to at least one of the drain way and the cliff is determined based on 
With regards to Claim 16, Sato discloses dividing the lighting region irradiated to the ground into a predetermined number [e.g., (22, 24)], wherein a relative position of a vehicle with respect to at least one of the drain way and the cliff is determined based on a position of a region where the form of the lighting region is distorted among the divided regions [note Figures 1-11: (30-32, 42, 44)].
With regards to Claim 17, Sato discloses upon determining that the form of the obtained lighting of the lamp coincides with the predetermined form, the form of the ground to which the lighting is irradiated is determined to be a general road [note Figures 1-11: (30-32, 42, 44), as broadly interpreted].
With regards to Claim 18, Sato the vehicle includes: a lamp (18, 20) configured to irradiate the lighting to the ground; and a camera (26) configured to capture an image of the lighting irradiated to the ground to obtain the information on the form of the lighting of the lamp, wherein the lamp and the camera are mounted on a side mirror of the vehicle (12, 16).
With regards to Claim 19, Sato discloses the vehicle includes: a lamp (18, 20) configured to irradiate the lighting to the ground; and a camera (26) configured to capture an image of the lighting irradiated to the ground to obtain the information on the form of the lighting of the lamp, wherein the lamp and the camera are mounted on a side mirror of the vehicle (12, 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive:
U.S. Publication 2005/0243172 A1 to Takano et al. that teaches vehicle lighting assembly with camera/imaging device for visual checking purposes [note Figures 1-15].
U.S. Patent 8,749,404 B2 to Augst that teaches a vehicle lighting assembly with camera/imaging device to determine obstacles in a terrain [note Figures 1-5].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Friday, March 25, 2022

/Jason M Han/Primary Examiner, Art Unit 2875